 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

UNITED STATES DISTRICT COURT

for the
District of NEVADA

 

United States of America )
Vv. ) Case No. 2:19-mj-00698-VCF
MAN )
RO ALEYVA ) Charging District: Southern District of New York
Defendant ) Charging District’s Case No. 1:19-cr-667-PAC

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place: US. District Court - Southern District of New York Courtroom No.: 14C

 

500 Pearl St.
New York, NY 10007 Date and Time: 10/16/2019 at 11:30 a.m.

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

 

Date: _ September 19, 2019

 

 

Judge's signature

CAM FERENBACH, U.S. MAGISTRATE JUDGE

 

Printed name and title

 
